Citation Nr: 0416336	
Decision Date: 06/23/04    Archive Date: 06/30/04	

DOCKET NO.  02-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Milwaukee, Wisconsin.  

The case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.  

2.  A chronic prostate disorder has not been shown by 
competent evidence to be related to service.  

3.  The evidence of record does not present a case of such 
medical complexity or controversy so as to warrant the 
opinion of an independent medical expert.  


CONCLUSIONS OF LAW

1.  A chronic prostate disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 3.328 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  In this regard, VA will inform the veteran of what 
information and evidence he is to provide and what 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  

With respect to notice, the veteran was notified of the laws 
and regulations regarding the principles of service 
connection in the September 2002 statement of the case.  In 
the July 2003 supplemental statement of the case, the veteran 
was specifically informed of the VCAA and was informed of 
various pieces of private medical records, including some 
that were duplicates of records previously received and 
considered.  In a January 2004 communication, the veteran was 
informed that the VA was responsible for obtaining relevant 
records from any Federal agency, including VA hospitals.  He 
was informed the treatment records from the VA Medical Center 
in Milwaukee had been requested.  He was told that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  He was informed that VA would request 
private treatment records, if he completed the release form.  
Of record is an October 2003 communication from the VA 
Medical Center in Milwaukee indicating that no records could 
be found pertaining to reported treatment of the veteran for 
genitourinary/prostate conditions between 1947 and 1948.  In 
view of the foregoing, the undersigned finds that VA's duty 
to notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA post service treatment and examinations.  As 
discussed in detail below, the Board finds that the evidence 
of record in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed at this time.  

The Board finds that the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that the VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
an initial unfavorable RO decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of the claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided prior to the recent transfer and 
certification of the case to the Board.  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case, including the one in July 2003, were 
provided to the appellant.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the "statement in Pelegrini the 38 U.S.C.A. 
§§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA to include 
a request that the claimant provide any evidence in his or 
her possession that pertains to the claim as part of the 
notice provided to a claimant under those provisions.  The 
General Counsel's opinion held that the Court's statement is 
obiter dictum and is not binding on VA.  Further, the opinion 
held that § 5103(a) does not require VA to seek evidence from 
a claimant other than that identified by VA is necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's Opinion.

The Board has most recently attempted to obtain evidence from 
the VA Medical Center in Milwaukee, Wisconsin.  However, a 
communication from that facility in October 2003 reflected no 
records pertaining to the veteran could be found.  The 
veteran has been accorded not one, but two, examinations by 
VA urologists for the purpose of obtaining opinions as to the 
etiology of any prostate condition the veteran might have.  
The veteran has submitted a number of statements regarding 
his condition and the Board finds that he has had ample 
opportunity to present evidence and argument in support of 
his appeal and send ample notice of the types of evidence 
that would support his claim.  The Board finds, as noted 
above, that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Therefore, 
notwithstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Remanding the case for even more development would delay 
resolution of the appeal and exalt form over substance.  The 
Board declines to do this.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence support 
for the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran's representative has requested an 
advisory/independent medical opinion.  Under 38 C.F.R. § 7109 
(West 2002) and 38 C.F.R. § 3.328 (2003), when warranted by 
the medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  The 
Board does not find, however, that evaluation of the issue on 
appeal involves a question of medical complexity or 
controversy.  The private medical records and VA opinions 
which have already been obtained are sufficient to evaluate 
the issue on appeal.  Accordingly, a medical opinion from an 
independent medical expert is not warranted.  

In the instant case, the Board notes that service connection 
may be granted for a disability resulting from injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and an etiologic relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, however, a 
claimant's own statements expressing the belief that the 
disability is service connected are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports that claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely suggest a 
possible outcome.  There must be at least an approximate 
balance of positive and negative evidence in order for the 
veteran to prevail.  Id., at 56.  

A review of the evidence of record discloses the that the 
veteran argues that he sustained a prostate condition as a 
result of his job straddling rafters while in service.  He 
also claims that while a member of the 487th Engineer 
Battalion, he was seen at a service department infirmary and 
was given Penicillin for a urinary infection that he believes 
was the beginning of his prostate difficulties.  

However, a review of the service medical records is without 
reference to any complaints or abnormalities pertaining to 
urinary infection or any prostate disorder.  The report of 
discharge examination in August 1945 does not contain 
reference to any history of any treatment for urinary 
infection.  A genitourinary examination at that time was 
normal.  Urinalysis was negative.  

The post service medical evidence includes a report of VA 
examination of the veteran in May 1949.  It was reported that 
an X-ray study one month prior to the time of the examination 
reflected the presence of a stone in his bladder.  He stated 
he had never known about this before, but made an appointment 
to see a private physician to have the stone removed.  
Examination of the abdomen was essentially unremarkable 
except for slight tenderness in the epigastrium and slight 
muscle spasm.  The examination diagnoses included possible 
calculus of the urinary bladder, by history.

At the time of a special orthopedic examination by VA in June 
1956, the veteran stated that in Iceland in 1943, a bag of 
cement fell on his left foot and that seemed to precipitate 
his foot difficulties.  He did not refer to any other 
problems sustained in Iceland.  A pertinent diagnosis was not 
made.  He was also accorded a gastrointestinal examination at 
that time and examination of the abdomen was entirely 
unremarkable.  The diagnosis was hepatitis, by history, 
residuals not found.

Private medical records dated in July 1949 reveal the veteran 
was treated for acute cystitis.  At that time he reported 
frequent pain in the bladder region.  He stated that in 
February 1949 he had received treatment for a kidney stone.  

The medical evidence of record includes a report of 
examination at a private facility in January 1968 by Richard 
A. Graf, M.D.  It was noted the veteran had been bothered by 
urinary frequency and hesitancy for the past 5 to 6 years.  
This had been evaluated four years previously by Dr. Sysk.  
At that time the veteran underwent transurethral resection of 
the prostate.  Past medical history made reference to an 
appendectomy around 1947 and hepatitis in 1944.  It was 
reported that the hepatitis was felt to be secondary to 
"injections" the veteran received while in service.  The 
examination impression at the present time was benign 
prostatic hypertrophy with probable prostatitis.  A urethral 
stricture was to be ruled out.  

In an October 2000 communication, Dr. Graf stated he had been 
the veteran's urologist since 1969.  He reported the veteran 
"apparently" had recurrent urinary tract infections dating 
back to service in World War II with numerous antibiotic 
treatments.  He noted that a Dr. Sysk at University Hospital 
did a transurethral resection in 1965.  The veteran continued 
to have recurrent infections thereafter.  In 1969 Dr. Graf 
stated he did another transurethral resection.  He noted the 
veteran had always required prosthetic massages for bladder 
irritability and frequency and chronic prostatitis.  

The veteran was accorded a VA genitourinary examination in 
April 2001.  He reported having symptoms from prostatitis 
since 1945 when in the military, although the examiner noted 
the service medical records did not show treatment for that.  
The veteran reported having undergone transurethral 
resections of the prostate in 1953, 1978, and 1993.  
Following examination, the examiner opined that the veteran 
had been suffering from what had been commonly termed 
prostatitis, but more recently had been termed peroneal pain 
syndrome.  The examiner noted this was not "typically an 
infective condition when it is chronic like this and indeed 
the patient's [the veteran] urine cultures have been negative 
as worked up by the outside physicians that he sees.  Chronic 
prostatitis is currently unknown in etiology and is unlikely 
to be related to his service in World War II.  It does not 
appear that the patient was treated for this until 1968 which 
is greater than 20 years after he was in the service."  

The veteran was afforded a genitourinary examination by 
another VA physician in January 2003.  The veteran brought in 
a medical record from 1949 that appeared to report that he 
had a cystoscopic evaluation, but the diagnosis and the plan 
were "illegible" and therefore "somewhat unhelpful" to the 
examiner.  Reference was made to the three transurethral 
resections in 1953, 1978 and in 1993.  The veteran stated 
that he believed his symptoms and problems related to his 
military activity which required prolonged straddling of 
beams while in service.  

Examination findings were recorded and laboratory testing was 
conducted.  The examiner noted the veteran had been assessed 
a year and a half earlier by another VA physician who did not 
believe that the problem was related to military service.  
The examiner agreed that in his opinion there was no 
definitive evidence for such an association.  He stated there 
was no evidence of a bacterial prostatitis and believed the 
veteran had either a chronic prostatitis or prostatodynia.  
He indicated the etiology of such disorders was still being 
characterized and was not well understood.  The examiner 
noted it was "possible" that the syndrome was somehow related 
to what the veteran did in the military, but he added 
"perhaps but unlikely."  The examiner indicated that he spent 
a total of 45 minutes with the veteran.  He concluded by 
indicating that he was "not convinced" that the veteran's 
long-time problem was related to his military service.  

In a March 2003 communication Dr. Graf stated that the 
veteran had been by him for the past 35 or so years with 
chronic prostatitis that apparently dated to the veteran's 
service time in the Battle of the Bulge.  Reference was made 
to the July 1949 visit when the veteran was thought to have a 
bladder calculus, but cystoscopic examination showed only 
cystitis.  The veteran was reexamined by the physician in 
July 1960 for chronic prostatitis and subsequently underwent 
a transurethral resection of the prostate in 1963 for benign 
prostatic hypertrophy.  Dr. Graf indicated that his care of 
the veteran began "after 1963."  

Also of record is a January 2003 communication from an 
osteopath who stated the veteran had a history of prostate 
problems dating back to service in Iceland.  The veteran 
reported that while building huts, he straddled beams all day 
and then sat in the cold snow for lunch seven days a week for 
six months.  He indicated that he suffered from prostate 
problems at that time and also had some hematuria.  He 
reported that he subsequently received treatment for a 
prostate infection during the Battle of the Bulge.  

Other medical evidence of record reveals treatment and 
evaluation for various conditions, as well as prostate 
difficulties, in the years following service discharge.  

A review of the evidence of record discloses that neither VA 
examination accorded the veteran in 2001 or 2003 resulted in 
the determination that the veteran had any kind of prostate 
disorder that was attributable to his active service.  The 
opinions by the VA physicians have been predicated on review 
of the medical evidence of record.  In essence, the opinions 
expressed by the VA examiners were to the combined effect 
that the veteran did not have a prostate disorder that was 
related to his active service in any way.  The Board finds 
these opinions are of stronger probative value than the 
evidence supporting the veteran's claim for service 
connection for a prostate disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that it is 
the Board's duty to determine the credibility and weight of 
the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board may not ignore the opinion of a physician, it 
is free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physician and whether or not, to the extent to which, the 
physician reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The statements by the private physicians are based primarily 
on history given by the veteran, a history that is not 
supported by the contemporaneous evidence of record.  The 
service medical records, including the report of separation 
examination, are without reference to any complaints or 
abnormalities indicative of a chronic prostate disorder.  
History recorded during examination in 1968 revealed the 
veteran reported having been bothered by urinary frequency 
and hesitancy for only the past 5 to 6 years.  When the 
veteran's past medical history was discussed at that time, 
there was no reference to any prostate condition made.  

The veteran's accredited representative has pointed to the 
comment by the VA physician following the January 2003 
examination, that there was a possibility that the veteran's 
current syndrome was somehow related to what he was required 
to do in service.  However, as noted earlier, there must be 
at least an approximate balance of positive and negative 
evidence in order for a veteran to prevail.  The concept of 
relative equipoise means that the evidence supporting a claim 
or the evidence against a claim must be in approximate 
balance and not just suggest a possible outcome.  The Board 
notes that the VA physician at that time clarified his 
comment by indicating that it was "perhaps" possible, but 
"unlikely."  The Board therefore concludes that the 
preponderance of the evidence is against the claim for 
service connection for a chronic prostate disorder.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  

The Board regrets the veteran has expressed dissatisfaction 
with the recent VA examinations, but notes it has reviewed 
the reports of the examinations and finds them to be 
sufficiently thorough and without any indication of bias 
toward the veteran.  The examiner in January 2003 even 
indicated that he and the veteran spent 45 minutes together 
during the examination at that time.









ORDER

Service connection for a chronic prostate disorder is denied.  


____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



